                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF MISSOURI
                                  WESTERN DIVISION

UNITED STATES OF AMERICA,                            )
                                                     )
        Plaintiff,                                   )
                                                     )
v.                                                   )       Case No. 01-cr-00020-SRB-1
                                                     )
EUGUENE H. LEATHERS,                                 )
                                                     )
        Defendant.                                   )

                                             ORDER

        Before the Court is Defendant Eugene Harrison Leathers's pro se Motion for

Compassionate Release. (Doc. #163.) For the reasons stated below, the motion is GRANTED.

     I. BACKGROUND

        In 2002, a jury found Defendant Leathers guilty of one count of felon in possession of a

firearm and one count of felon in possession of ammunition in violation of 18 U.S.C. § 922(g)(1)

and (e). The Honorable Dean Whipple subsequently sentenced Defendant Leathers to a 337-

month term of imprisonment on each count to be served concurrently, as well as concurrently

with a sentence imposed in Jackson County, Missouri Circuit Court, followed by five years of

supervised release. Defendant Leathers is currently housed in United States Penitentiary

(“USP”) Hazelton. According to the Government, his expected release date is September 23,

2027.

        On November 5, 2020, the Warden at USP Hazelton denied Defendant Leathers’s request

for compassionate release. On December 3, 2020, Defendant Leathers filed the instant pro se

motion for compassionate release, stating his “age and multiple, severe, debilitating, chronic,

medical conditions . . . create the ‘extraordinary and compelling reasons’ to warrant relief”




         Case 4:01-cr-00020-SRB Document 166 Filed 12/22/20 Page 1 of 6
particularly in light of the COVID-19 pandemic. (Doc. #163, p. 1.) Among many other medical

conditions, Defendant claims to suffer from severe cardiovascular disease, hypertension, and

kidney disease. The Government opposes the motion. On December 7, 2020, this case was

transferred to the undersigned.

   II. LEGAL STANDARD

       Generally, a court “may not modify a term of imprisonment once it has been imposed.”

18 U.S.C. § 3582(c). However, a defendant with extraordinary and compelling reasons may be

entitled to compassionate release under 18 U.S.C. § 3582(c). The First Step Act of 2018

modified compassionate release under 18 U.S.C. § 3582 to state:

       [T]he court, upon motion of the Director of the Bureau of Prisons or upon motion
       of the defendant after the defendant has fully exhausted all administrative rights to
       appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf
       or the lapse of 30 days from the receipt of such a request by the warden of the
       defendant's facility, whichever is earlier, may reduce the term of imprisonment (and
       may impose a term of probation or supervised release with or without conditions
       that does not exceed the unserved portion of the original term of imprisonment),
       after considering the factors set forth in section 3553(a) to the extent that they are
       applicable, if it finds that – (i) extraordinary and compelling reasons warrant such
       a reduction; or (ii) the defendant is at least 70 years of age, has served at least 30
       years in prison, pursuant to a sentence imposed under section 3559(c), for the
       offense or offenses for which the defendant is currently imprisoned, and a
       determination has been made by the Director of the Bureau of Prisons that the
       defendant is not a danger to the safety of any other person or the community, as
       provided under section 3142(g); and that such a reduction is consistent with
       applicable policy statements issued by the Sentencing Commission.

§ 3582(c)(1)(A). The movant bears the burden of proving he has satisfied the procedural

prerequisites for judicial review and that extraordinary and compelling reasons justify a sentence

reduction. United States v. Dickerson, No. 1:10-CR-17-HEA, 2020 WL 2841523, at *1 (E.D.

Mo. June 1, 2020). In turn, relief pursuant to § 3582(c)(1)(A) is appropriate if: (1) the

exhaustion requirement of the statute has been satisfied; (2) extraordinary and compelling

reasons warrant a reduction of the prison sentence; and (3) the factors set forth in 18 U.S.C.

                                                 2

         Case 4:01-cr-00020-SRB Document 166 Filed 12/22/20 Page 2 of 6
§ 3553(a) support modifying the prison term. See 18 U.S.C. § 3582(c)(1)(A); accord United

States v. Smith, No. CR-07-3038-LTS, 2020 WL 2844222, at *3 (N.D. Iowa June 1, 2020).

           As a threshold issue, the Court finds Defendant Leathers exhausted his administrative

remedies. Defendant Leathers included in his instant motion a copy of his compassionate release

request to the Warden at USP Hazelton. (Doc. #163, p. 21.) Consequently, Defendant Leathers

may seek relief directly from this Court.

       III. DISCUSSION

           The Government concedes that “[Defendant Leathers’s] ability to provide self-care

against serious injury or death as a result of COVID-19 is substantially diminished by [his]

chronic medical conditions and sets forth an ‘extraordinary and compelling’ reason for purposes

of 18 U.S.C. § 3582(c).” (Doc. #165, p. 8.) The Court agrees and finds Defendant Leathers has

established extraordinary and compelling reasons justifying his release. However, the

Government still opposes the motion on the grounds that the § 3553(a) factors do not support

release and Defendant Leathers is still a danger to the community. In turn, the Court will address

these arguments.

           A. Section 3553(a) Factors

           The Court finds that the sentencing factors set forth in § 3553(a) support a sentence

modification.1 While the Government does not specifically address the § 3553(a) factors, the


1
    The § 3553(a) factors include:

           (1) the nature and circumstances of the offense and the history and characteristics of the
           defendant;
           (2) the need for the sentence imposed—
                    (A) to reflect the seriousness of the offense, to promote respect for the law, and to
                    provide just punishment for the offense;
                    (B) to afford adequate deterrence to criminal conduct;
                    (C) to protect the public from further crimes of the defendant; and
                    (D) to provide the defendant with needed educational or vocational training, medical
                    care, or other correctional treatment in the most effective manner;

                                                           3

             Case 4:01-cr-00020-SRB Document 166 Filed 12/22/20 Page 3 of 6
Government’s response does discuss Defendant Leathers’s lengthy criminal history. However,

the Court finds the other relevant factors weigh in favor of release.

       Upon review of the record, the Court finds further incarceration is not needed to reflect

the seriousness of Defendant Leathers’s crime, promote respect for the law, or provide just

punishment for the offense. Nor is further incarceration needed to afford adequate deterrence to

criminal conduct or protect the public from further crimes. Defendant Leathers has been

incarcerated for nearly two decades and has served a substantial portion of his 337-month

sentence. Due to his medical conditions, Defendant Leathers is in constant and severe pain and

is confined to either bedrest or a wheelchair. Defendant Leathers also claims, and the

Government does not dispute, that he suffered a heart attack in 2015 which left him on life

support for seven days. This cardiac event resulted in multiple emergency hospital trips, both

before and after it occurred. Defendant Leathers argues these changed circumstances and

characteristics, which were not present when the Court first sentenced him, indicate that he is no

longer a danger to the community. The Court agrees.

       Furthermore, pertinent policy considerations support the Court’s conclusion. See

U.S.S.G. § 1B1.13 app. n.1(B) (explaining extraordinary and compelling reasons for sentence

modification exist when “the defendant (i) is at least 65 years old; (ii) is experiencing a serious

deterioration in physical . . . health because of the aging process; and (iii) has served at least 10

years . . . of his or her term of imprisonment”). Finally, Defendant Leathers is subject to a five-


       (3) the kinds of sentences available;
       (4) the kinds of sentence and the sentencing range established for—
                 (A) the applicable category of offense committed by the applicable category of defendant
                 as set forth in the guidelines [issued by the Sentencing Commission ...;]
       (5) any pertinent policy statement [issued by the Sentencing Commission ...;]
       (6) the need to avoid unwarranted sentence disparities among defendants with similar records who
       have been found guilty of similar conduct; and
       (7) the need to provide restitution to any victims of the offense.


                                                       4

         Case 4:01-cr-00020-SRB Document 166 Filed 12/22/20 Page 4 of 6
year term of supervised release upon his release from imprisonment, ensuring he will continue to

be adequately monitored. Considering all relevant § 3553(a) factors, the Court finds Defendant

Leathers’s request for compassionate release is warranted.

           B. § 3142(g) Factors

           The Court also finds Defendant Leathers no longer poses a danger to the community

pursuant to 18 U.S.C. § 3142(g).2 When considering the nature and circumstances of his

offense, his history and characteristics, and the nature and seriousness of the danger posed to the

community, the Court finds these factors weigh in favor of a sentence reduction. In opposing his

release, the Government focuses on Defendant Leathers’s criminal history but does not address

his current physical condition which, as previously discussed, significantly reduces the danger

Defendant Leathers may pose to any person or community should he be released. Additionally,

given Defendant Leathers’s age (66), his chance of recidivism is low.3 For these reasons, the

Court finds Defendant Leathers no longer poses a danger to the community.




2
    The § 3142(g) factors include:

           (1) the nature and circumstances of the offense charged, including whether the offense is a crime of violence,
           a violation of section 1591, a Federal crime of terrorism, or involves a minor victim or a controlled substance,
           firearm, explosive, or destructive device;
           (2) the weight of the evidence against the person;
           (3) the history and characteristics of the person, including--
                     (A) the person’s character, physical and mental condition, family ties, employment, financial
                     resources, length of residence in the community, community ties, past conduct, history relating to
                     drug or alcohol abuse, criminal history, and record concerning appearance at court proceedings; and
                     (B) whether, at the time of the current offense or arrest, the person was on probation, on parole, or
                     on other release pending trial, sentencing, appeal, or completion of sentence for an offense under
                     Federal, State, or local law; and
           (4) the nature and seriousness of the danger to any person or the community that would be posed by the
           person’s release.

3
  See U. S. Sentencing Comm’n, The Effects of Aging on Recidivism Among Federal Offenders (2017), available at
https://www.ussc.gov/research/research-reports/effects-aging-recidivism-among-federal-offenders (last visited July
27, 2020).

                                                             5

             Case 4:01-cr-00020-SRB Document 166 Filed 12/22/20 Page 5 of 6
       In sum, Defendant Leathers suffers from severe medical conditions which constitute

extraordinary and compelling reasons to reduce his sentence. After careful consideration of the

relevant § 3553(a) factors and § 3142(g) factors, the Court finds Defendant Leathers’s request

for release appropriate and hereby grants his motion for compassionate release.

   IV. CONCLUSION

       Accordingly, it is ORDERED that Defendant Eugene H. Leathers’s Motion for

Compassionate Release (Doc. #163) is GRANTED. Defendant Leathers’s term of imprisonment

is reduced to time served. The Court will enter an amended judgment separately to reflect

Defendant Leathers’s amended sentence.

       It is FURTHER ORDERED that upon his release from BOP custody, Defendant

Leathers will begin his five-year term of supervised release as set forth in the December 5, 2002

Judgment. (Doc. #135.)

       It is FURTHER ORDERED Defendant Leathers’s release from BOP custody shall be

subject to the following additional special condition:

       (1) Allow the BOP 14 days to place Defendant Leathers within isolation to ensure that he

           does not become infected with COVID-19 before release.

       It is FURTHER ORDERED that the United States Probation Office shall take all

appropriate steps to communicate and facilitate Defendant Leathers’s prompt release.

       IT IS SO ORDERED.

                                                     /s/ Stephen R. Bough
                                                     STEPHEN R. BOUGH, JUDGE
                                                     UNITED STATES DISTRICT COURT
DATE: December 22, 2020




                                                 6

         Case 4:01-cr-00020-SRB Document 166 Filed 12/22/20 Page 6 of 6
